Case 2:20-cv-00422-TAD-KK Document 13 Filed 04/15/20 Page 1 of 9 PageID #: 234



                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                 LAKE CHARLES DIVISION

 BRANDON LIVAS, ET AL.                         )   CIVIL ACTION NO. 20-cv-00422
                                               )
 VERSUS                                        )   JUDGE DOUGHTY
                                               )
 RODNEY MYERS, ET AL.                          )   MAGISTRATE JUDGE KAY
                                               )


               RESPONDENTS’ MEMORANDUM IN OPPOSITION TO
             PETITIONERS’ MOTION FOR PRELIMINARY INJUNCTION


       Respondents, Rodney Myers, Warden of Oakdale Federal Correctional Institutions and

Michael Carvajal, Federal Bureau of Prisons Director, in their official capacities, by and through

David C. Joseph, United States Attorney for the Western District of Louisiana, and Karen J.

King, Assistant United States Attorney file this response in opposition to Petitioners’ Emergency

Motion for Release of Vulnerable and Low-Risk Prisoners from Oakdale. Doc. 9.

                                       INTRODUCTION
       Petitioners filed a Petition for Writ of Habeas Corpus, Injunctive, and Declaratory Relief

on April 6, 2020. Doc. 1. Additionally, Petitioners seek class certification. Id. On April 13, 2020,

Petitioners filed an Emergency Motion for Release of Vulnerable and Low-Risk Prisoners from

Oakdale seeking a temporary restraining order and/or a preliminary injunction. Doc. 9.

Petitioners’ Motion for a TRO was denied as moot. Doc. 10. However, the Court granted

Petitioners’ request for expedited consideration of their request for preliminary injunction.

Federal Respondents were ordered to respond to the motion for preliminary injunction by April

15, 2020. Id. Respondents filed a Motion to Dismiss Petitioners’ Petition for Writ of Habeas
Case 2:20-cv-00422-TAD-KK Document 13 Filed 04/15/20 Page 2 of 9 PageID #: 235



Corpus, Injunctive, and Declaratory Relief and Emergency Motion for Release of Vulnerable and

Low-Risk Prisoners from Oakdale. Doc. 12.

                                        I. OBJECTIONS

               Respondents object to portions of the exhibits attached to Petitioners’ motion on

the following grounds:

           1. Respondents object to statements that are not relevant to the instant matter. FRE
              401, 402;
           2. Respondents also object to purported factual statements made by the declarants
              that do not appear to be based upon personal knowledge, lack foundation, and are
              speculative. FRE 602;
           3. Respondents object to declarant statements that offer an improper lay opinion.
              FRE 701
           4. Respondents object to declarant statements that offer opinions the declarant has
              not demonstrated that he is qualified to render based upon his knowledge, skill,
              experience, training, or education. FRE 702; and
           5. Respondents also object to any statements that contain hearsay. FRE 801, 802.

A complete list of Respondents objections with references is attached hereto as Exhibit 1.

                        II.   RELIEF SOUGHT AND FACTS ALLEGED
       Petitioners seek relief, “from detention that violates their Eighth Amendment right under

the U.S. Constitution.” Doc. 1, ¶¶ 12-13. Petitioners allege that this Court has subject matter

jurisdiction over their claims pursuant to: (1) §2241 (habeas corpus), (2) 28 U.S.C. § 1651 (All

Writs Act), (3) Article I, Section 9, Clause 2 of the U.S. Constitution (Suspension Clause), and

(4) 28 U.S.C. § 1331 (general federal question). Id. at ¶ 13. Petitioners are six inmates detained

at the FCC – Oakdale Complex. Doc. 1, ¶¶ 15-20. They allege to have various and differing

medical conditions. 1


1 Petitioner Livas (diabetes and acute pancreatitis); Petitioner Buswell (asthma, hypertension, and
sleep apnea); Petitioner Smith (hypertension and “a thyroid condition”); Petitioner Martin (childhood
asthma); Petitioner Corbett (“a respiratory disorder” due to a lung nodule); and Petitioner Andrews
(asthma). Doc. 1, ¶¶ 15-20.
                                                  2
Case 2:20-cv-00422-TAD-KK Document 13 Filed 04/15/20 Page 3 of 9 PageID #: 236



        Petitioners allege that all inmates detained at FCC – Oakdale face “a particularly acute

threat of illness, permanent injury, and death[,]” beyond the health concerns presented within the

general public due to COVID-19. Doc. 1, ¶ 33. Noting that it is “virtually impossible for people

who are confined in prisons, jails, and detention centers to engage in the necessary social

distancing and hygiene required to mitigate the risk of transmission.” Id. at ¶ 35. Petitioners

allege that the action or inaction of Federal Defendants by not complying with public health

guidelines of social distancing and personal hygiene, and treating or preventing outbreaks and

deaths related to COVID-19 violate their right to treatment and adequate medical care, and

therefore constitute cruel and unusual punishment. Id. at ¶¶75-7. Further, Petitioners allege that

the release of inmates who are “vulnerable to COVID-19” will: (1) protect these inmates from

transmission of the virus; (2) mitigate risk of infection for other inmates and staff; (3) mitigate

risk of infection to the community; and (4) reduce the burden on the community’s health care

infrastructure. Id. at ¶ 40.

        Petitioners also seek class certification pursuant to Rule 23, Fed.R.Civ.P. Doc. 1, ¶ 56.

Petitioners seek to represent a class of “all current and future people in post-conviction custody

at Oakdale” and a subclass of “persons who, by reason of age or medical condition, are

medically vulnerable. Id. at ¶ 57. Petitioners define the subclass as:

                [A]ll current and future persons incarcerated at Oakdale over the
                age of 50, as well as all current and future persons incarcerated at
                Oakdale of any age who experience: chronic lung disease or
                moderate to severe asthma; serious heart conditions; conditions
                that can cause a person to be immunocompromised, including
                cancer treatment, smoking, bone marrow or organ transplantation,
                immune deficiencies, poorly controlled HIV or AIDS, and
                prolonged use of corticosteroids and other immune weakening
                medications; severe obesity (defined as a body mass index of 40 or

                                                  3
Case 2:20-cv-00422-TAD-KK Document 13 Filed 04/15/20 Page 4 of 9 PageID #: 237



                higher); diabetes; chronic kidney disease or undergoing dialysis;
                or liver disease.
Id. at ¶ 58. Petitioners estimate that there are 1,871 inmates in the proposed Class and 748

inmates in the proposed Medically-Vulnerable Subclass. Id. at ¶ 62. Petitioners conclude that

their action “satisfies the numerosity, commonality, typicality, and adequacy requirement for

maintaining a class action[.]” Id. at ¶ 60.

        Petitioners ultimately seek an order directing Federal Respondents to immediately release

all proposed subclass members, create a preventative plan for all remaining class members,

create a housing plan for released class members who have either been exposed or tested positive

for COVID-19. Id. at ¶ 79. Petitioners also seek a declaration that FCC – Oakdale’s policies

“violate the Eighth Amendment right against cruel and unusual punishment with respect to the

Class[.]” Id.

        In their emergency motion, Petitioners include the declarations of six additional inmates

and request additional injunctive relief. Petitioners now seek an order from the Court directing

Respondents to identify Subclass members within forty-eight hours of the Order and to provide

any challenges to the release of all inmates in the Subclass within the same forty-eight hours.

Doc. 9 at 2. Then, Petitioners seek to have the Court determine, within forty-eight hours, whether

these inmates may be released. Id.

                             III.    CONDITIONS AT OAKDALE
        Respondents previously updated the Court on the conditions at FCC Oakdale. Docs. 7-8.

Respondents are scheduled to provide additional updates to the Court on April 16, 2020. Doc.

10. Most recently, the Clinical Director of FCC Oakdale, Dr. Richard Griffin, M.D. has provided

an update on the status of the Health Services at FCC Oakdale. See Declaration of Dr. Griffin,

                                                 4
Case 2:20-cv-00422-TAD-KK Document 13 Filed 04/15/20 Page 5 of 9 PageID #: 238



attached hereto as Exhibit 2. Dr. Griffin details the screening and monitoring that are being done

within the facility, as well as the measures that are being taken to treat symptomatic inmates. Id.

at 2-3. Further, the BOP invited officials from the Centers for Disease Control and Prevention

(CDC) and the Louisiana Department of Health to tour the complex. After the survey, four

recommendations were made by the reviewers, which FCC Oakdale staff immediately began the

process of implementing. Id. at 3. Additionally, Dr. Griffin reviewed the medical records of the

six Petitioners and advised that none of the named Petitioners have exhibited, or reported to

medical staff, any symptom consistent with COVID-19. Moreover, none even meet the criteria

for COVID-19 testing. Griffin Decl., ¶¶ 13-19. Dr. Griffin also confirmed that Petitioners

Andrews and Martin do not have any of the underlying or pre-existing medical conditions that

may increase their risk of serious COVID-19 infection. Id. at 4.

                                IV.     STANDARD OF REVIEW
        A TRO or preliminary injunction is an “extraordinary remedy never awarded as of

right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (emphasis added). A party

seeking a TRO must show: (1) a “substantial likelihood of success on the merits, (2) a substantial

threat of irreparable injury if the injunction is not issued, (3) that the threatened injury if the

injunction is denied outweighs any harm that will result if the injunction is granted; and (4) that

the grant of the injunction will not disserve the public interest.” Janvey v. Alguire, 647 F.3d 585,

595 (5th Cir. 2011) (quoting Byrum v. Landreth, 566 F.3d 442, 445 (5th Cir. 2009)). “ [A]

movant must demonstrate ‘at least some injury’ for a preliminary injunction to issue.”

Chaplaincy of Full Gospel Churches v. England, 454 F.3d 290, 297 (D.C. Cir. 2006)).



                                                    5
Case 2:20-cv-00422-TAD-KK Document 13 Filed 04/15/20 Page 6 of 9 PageID #: 239



        Plaintiffs’ request a mandatory injunction, as it requires Defendants to take action. The

burden is on the party seeking a mandatory injunction increases and courts apply a heightened

standard of review. Martinez v. Mathews, 544 F.2d 1233, 1243 (5th Cir. 1976); Exhibitors Poster

Exch. v. Nat’l Screen Serv. Corp., 441 F.2d 560, 561 (5th Cir. 1971). “[W]here an injunction is

mandatory – that is, where its terms would alter, rather than preserve, the status quo by

commanding some positive act – the moving party must meet a higher standard than in the ordinary

case by showing clearly that he or she is entitled to relief or that extreme or very serious damage

will result from the denial of the injunction.” Elec. Privacy Info. Ctr., 15 F. Supp. 3d 32, 39; see

also, Martinez, 554 F.2d at 1243.

        “The same standard applies to both temporary restraining orders and to preliminary

injunctions.” Council on Am.-Islamic Relations v. Gaubatz, 667 F. Supp. 2d 67, 74 (D.D.C. 2009)

(quoting Chaplaincy, 599 F. Supp. 2d 1, 3, n. 2 (D.D.C. 2009)).

                                             V. ARGUMENT
A.      Petitioners have not established a substantial likelihood of success on the merits of their
        claim 2
        Petitioners are unlikely to succeed on the merits of their claims. Respondents filed a

a Motion to Dismiss Petitioners’ claims as the Court lacks subject matter jurisdiction and the

Petition fails to state a claim upon which relief may be granted. Doc. 12. The Court is

jurisdictionally barred from reviewing the BOP’s discretionary classification and placement of

Petitioners. 18 U.S.C. § 3621(b). Further, Petitioners cannot establish jurisdiction under the All

Writs Act (28 U.S.C. § 1651), the Suspension Clause (Art. I, § 9, cl.2 of the Constitution), or the



2
 Respondents fully briefed this argument in their Motion to Dismiss and supporting memorandum and will only
summarize those arguments here. See Motion to Dismiss, Doc. 12.
                                                      6
Case 2:20-cv-00422-TAD-KK Document 13 Filed 04/15/20 Page 7 of 9 PageID #: 240



federal question statute (28 U.S.C. § 1331). See Doc. 12-1, 7-11. Additionally, Petitioners Eighth

Amendment claims, challenging their conditions of confinement, are not cognizable under §

2241. Doc. 12-1, 11-15. Petitioners also have not alleged sufficient facts to state a constitutional

violation regarding their conditions of confinement where: (1) Petitioners’ confinement is lawful

(Doc. 12-1, 15-16); (2) Petitioners have suffered no injury and therefore, fail to present a case or

controversy (Doc. 12-1, 16-17); (3) Petitioners are unable to pursue direct constitutional claims

seeking release (Doc. 12-1, 17); and (4) Petitioners fail to state an Eighth Amendment deliberate

indifference claim (Doc. 12-1, 18-24).

B.     Petitioners have not established a substantial threat of irreparable injury

       The Supreme Court’s “frequently reiterated standard requires plaintiffs seeking

preliminary relief to demonstrate that irreparable injury is likely in the absence of an injunction.”

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. at 22 (emphasis in original). “To seek injunctive

relief, the plaintiff must show a real and immediate threat of future or continuing injury apart

from any past injury.” Aransas Project v. Shaw, 775 F.3d 641, 648 (5th Cir. 2014). “Speculative

injury is not sufficient; there must be more than an unfounded fear on the part of the applicant.”

Hurley v. Gunnels, 41 F.3d 662 (5th Cir. 1994) (quoting Holland Am. Ins. Co. v. Succession of

Roy, 777 F.2d 992, 997 (5th Cir. 1985)). A petitioner “cannot carry [his] burden simply by

arguing that the status quo is not guaranteed.” Rosa v. McAleenan, 2019 WL 5191095, at *24

(S.D.Tex. Oct. 15, 2019).

       Dr. Griffin has confirmed that none of the named Petitioners have exhibited, or reported

to medical staff, any symptom consistent with COVID-19. Moreover, none even meet the criteria



                                                  7
Case 2:20-cv-00422-TAD-KK Document 13 Filed 04/15/20 Page 8 of 9 PageID #: 241



for COVID-19 testing. Griffin Decl., ¶¶ 13-19. At this stage, whether Petitioners may be exposed

to COVID-19 is entirely speculative.

C.      An injunction usurping defendants’ statutory discretion concerning inmate housing is not
        in the public interest.
        Concern for potential exposure to COVID-19 is shared by all, but releasing inmates

subject to mandatory detention because of their criminal histories, or releasing inmates without

following established processes is against the public interest. As Associate Warden Segovia

previously notified this court, Petitioners Livas, Martin, Andrews, and Corbett all have

PATTERN risk recidivism scores above minimum, which would remove them from priority

consideration for home confinement. 3 Doc. 8, Segovia Decl., ¶ 22. Moreover, Inmate Smith is

ineligible for consideration due to his current offenses, which involve the production and

possession of child pornography. Id. Of the six Petitioners, only Inmate Buswell is eligible for

and will receive priority review for home consideration. Id.

        The public interest is also best served by allowing the order, medical processes and

protocols implemented by government professionals to remain in place. See Youngberg v.

Romeo, 457 U.S. 307, 322–23 (1982) (urging judicial deference and finding presumption of

validity regarding decisions of medical professionals concerning conditions of confinement); see

also, Thornburgh v. Abbott, 490 U.S. 401, 408 (1989) (this Court has afforded considerable

deference to the determinations of prison administrators, who in the interest of security, regulate




3
  The BOP’s processes for review prior to release to home confinement or furlough protect the public interest. To be
sure, Inmate Martin was previously released and violated his parole. He was also arrested on new charges,
Possession of a Controlled Substance. See U.S. v. Martin, No. 2:12-cr-00010, Dkt. 57 (S.D.N.Y.); see also,
<https://www.usatoday.com/story/news/nation/2020/04/15/florida-man-released-jail-amid-coronavirus-arrested-
murder/5135887002/>(Florida inmate, released due to COVID-19 as a low-level, non-violent offender, arrested one
day after his release on second-degree murder charges.)
                                                         8
Case 2:20-cv-00422-TAD-KK Document 13 Filed 04/15/20 Page 9 of 9 PageID #: 242



the relations between prisoners and the outside world) (citation omitted). FCC Oakdale is

reviewing the cases of all inmates who meet the requisite criteria for home confinement to

determine whether release is appropriate, and FCC Oakdale has taken significant steps to reduce

the likelihood that its inmates and staff will be exposed to COVID-19. See Segovia Decl., Doc.

8; Griffin Decl. As previously discussed, FCC Oakdale has discontinued social visitation and

screens all staff and required visitors. It screens all incoming detainees for potential illness and

segregates and monitors those with potential exposure. These steps show that FCC Oakdale is

proactively seeking to protect its population and to address needs as they arise.

                                          CONCLUSION

       For the foregoing reasons, Respondents respectfully request that the Court deny

Emergency Motion for Release of Vulnerable and Low-Risk Prisoners from Oakdale (Doc. 9).




                                               Respectfully submitted,

                                               DAVID C. JOSEPH
                                               United States Attorney

                                       BY:     s/ Karen J. King
                                               KAREN J. KING (#23508)
                                               KATHERINE W. VINCENT (#18717)
                                               Assistant United States Attorney
                                               800 Lafayette Street, Suite 2200
                                               Lafayette, Louisiana 70501
                                               Telephone:     (337) 262-6618
                                               Facsimile:     (337) 262-6693
                                               Email: karen.king@usdoj.gov




                                                  9
